internal_revenue_service number release date index number -------------------------------------------- -------------------------- ------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-137711-07 date date ------------------ ------------------- ------------------------------------- ----------------------- this letter responds to a letter dated date and subsequent legend x state ---------- d1 d2 dear --------------- correspondence written on behalf of x requesting a ruling under sec_301_9100-3 of the procedure and administration regulations facts the information submitted provides that x was organized on d1 as a state law limited_liability_company x represents that it intended to be classified as a partnership effective d2 however a form_8832 entity classification election to elect to treat x as a partnership was not timely filed law and analysis classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible_entity with at least two members can elect to be classified as sec_301_7701-3 provides in part that a business_entity that is not plr-137711-07 either an association and thus a corporation under sec_301_7701-2 or a partnership sec_301_7701-3 provides in part that except as provided in sec_301_7701-3 provides in part that an eligible_entity may elect to sec_301_7701-3 unless the entity elects otherwise a domestic eligible_entity is a a partnership if it has two or more members or b disregarded as an entity separate from its owner if it has a single member be classified other than as provided under sec_301_7701-3 or to change its classification by filing form_8832 entity classification election with the service_center designated on form_8832 sec_301_7701-3 provides that an election under sec_301_7701-3 will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 can not be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed if an election specifies an effective date more than days prior to the date on which the election is filed it will be effective days prior to the date it was filed sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but not more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i determine whether to grant an automatic_extension of time for making certain elections sec_301_9100-2 provides the standards the commissioner will use to sec_301_9100-3 provides the guidelines for granting extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301 a provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based solely on the facts submitted and the representations made we conclude that x has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 as a result x is granted an extension of sixty days from the date of this letter to file a properly except as specifically set forth above we express no opinion concerning the plr-137711-07 executed form_8832 with the appropriate service_center to elect to be classified as a partnership effective d2 a copy of this letter should be attached to the form_8832 federal tax consequences of the above described facts under any other provision of the internal_revenue_code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer who requested it sec_6110 sincerely s william p o’shea associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
